Citation Nr: 0522012	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  01-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for Ménière's 
syndrome, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for major depressive 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1993 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In March 2004, a video conference hearing was held before the 
undersigned Veterans Law Judge.  Additionally, in July 2002, 
the veteran was afforded a hearing before a Decision Review 
Officer (DRO) at the New Orleans RO.   

In July 2004, the Board remanded the matter for additional 
development.  It is now once again before the Board for 
disposition.  


FINDINGS OF FACT

1.  Ménière's syndrome is manifested by complaints of 
tinnitus and vertigo with minimal loss of hearing and no 
objective evidence of cerebellar gait.

2.  The veteran's service-connected major depressive disorder 
is intermittent and is productive of mild symptoms; it is not 
productive of suspiciousness, panic attacks, or chronic sleep 
impairment. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
Ménière's syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.25, 4.85, 4.86, 4.87, 4.87a, 
Diagnostic Codes 6204, 6205, 6260 (as in effect prior to and 
from June 12, 2003), 6100; VAOPGCPREC 2-2003.

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for the veteran's major depressive 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's assertions, including testimony provided at a March 
2004 Board video conference hearing and at a July 2002 RO 
hearing; VA treatment records; and multiple VA examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

				I.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

				A.  Ménière's Syndrome

The veteran's Ménière's syndrome is rated as 30 percent 
disabling under Diagnostic Code (Code) 6205, Ménière's 
syndrome (endolymphatic hydrops).  38 C.F.R. § 4.87.  Under 
Code 6205, a 30 percent rating is assigned for Ménière's 
syndrome with hearing impairment with vertigo less than once 
a month, with or without tinnitus.  A 60 percent evaluation 
is in order when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  A 100 percent rating is 
warranted when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  The Note to Code 6205 specifies 
that Ménière's syndrome may be rated either under these 
criteria or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation.  
However, an evaluation for hearing impairment, tinnitus, or 
vertigo may not be combined with an evaluation under Code 
6205.

Peripheral vestibular disorders are evaluated under Code 
6204.  A 10 percent rating is awarded when there is 
occasional dizziness.  A maximum schedular rating of 30 
percent is assigned for dizziness and occasional staggering.  
The Note to Code 6204 states that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this Code. 

Under Code 6260, recurrent tinnitus warrants a maximum 
schedular rating of 10 percent, whether the disability is 
unilateral or bilateral.  See 68 Fed. Reg. 25,822 (May 14, 
2003) (effective June 13, 2003) (amending Code 6260 to 
provide for a single evaluation for tinnitus if perceived in 
one or both ears); VAOPGCPREC 2-2003 (holding that Code 6260 
in effect prior to the 2003 amendments authorized a single 
rating for tinnitus, regardless of whether it was perceived 
as unilateral or bilateral).   

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Finally, levels of hearing loss, Code 6100, are determined by 
considering the puretone threshold average and speech 
discrimination percentage scores.  38 C.F.R. 
§ 4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

As stated above, compensation ratings for impaired hearing 
are derived from the application in sequence of two tables.  
See 38 C.F.R. § 4.85(h), Table VI or VIa and Table VII 
(2004).  Table VI correlates the average puretone threshold, 
measured in decibels (the sum of the 1000, 2000, 3000, and 
4000-Hertz thresholds divided by four) with the ability to 
discriminate speech (based one use of the Maryland CNC word 
list to determine speech discrimination), providing a Roman 
numeral to represent the correlation.  Each Roman numeral 
corresponds to a range of thresholds (in decibels) and of 
speech discriminations (in percentages).  If the veteran 
cannot accomplish the speech discrimination because of a 
language impediment or certain other exceptional 
characteristics of his or her hearing, see 38 C.F.R. § 4.86 
(2004), table VIa is used, producing a roman numeral based on 
puretone threshold only.  The table is applied separately for 
each ear to derive the values used in Table VII.  Table VII 
prescribes the disability rating based on the relationship 
between the values for each ear derived from Table VI or VIa.  
See 38 C.F.R. § 4.85 (2004).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

The relevant medical evidence includes a May 2000 VA ear 
disease examination report, which noted that the veteran was 
not under any treatment for Ménière's syndrome and that he 
did not wear a hearing aid or use eardrops.  Upon physical 
examination, the Romberg test was normal and the external 
auditory canals were clear and dry.  The eardrums appeared 
within normal limits and there was no evidence of either old 
or recent inflammation in either ear.  The impression was a 
normal ear examination; Ménière's syndrome was not present 
during the examination.  

A September 2000 VA ear disease examination report noted that 
the veteran stated he had noticed a worsening of imbalance 
when traveling in an elevator or in an open area, and that 
this imbalance usually lasted minutes.  Upon physical 
examination, the left auricle was protruding slightly more 
than the right.  The landmarks were otherwise intact.  The 
ear canal appeared without infection and there was no 
discharge.  The tympanic membrane was intact bilaterally and 
the mastoid did not appear to have any evidence of crusting 
or discharge.  The examiner commented that the imbalance was 
episodic in nature, associated with movements, and lasting 
for minutes.  The diagnoses included vertigo, tinnitus, and 
hearing loss.  The examiner stated that he discussed with the 
veteran the possibility that some of this might be related to 
his eustachian tube dysfunction or, more likely, an inner ear 
problem.  

An October 2000 VA audiological examination report noted that 
the veteran reported moderate, constant, high-pitched ringing 
tinnitus in the left ear.  Upon physical examination, it was 
noted that minimum contralateral interference levels were 
reported for the left ear and were stated to be the best 
indication of the veteran's true organic thresholds.  Pure 
tone Stenger tests were positive.  The examination report 
listed pure tone thresholds, in decibels, as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
25
5
15
10
30

The average puretone threshold at 1000, 2000, 3000, and 4000 
Hertz was 1 decibel in the right ear and 15 decibels in the 
left ear.  Speech Recognition Scores (Maryland CNC) were 96 
percent, bilaterally.  

A July 2001 VA ENT Surgery Clinic Note stated that the 
veteran reported that his Ménière's syndrome symptoms had 
slightly increased over the past year, with vertiginous 
episodes with tinnitus one to two times per week.  It was 
also noted that the veteran had been treated in the past with 
Antivert and Maxide without relief.  

A January 2002 VA ear disease examination report stated that 
the veteran did not wear a hearing aid or use eardrops.  He 
reported ringing in both ears, but more on the left, stating 
further that he occasionally had extra strong ringing in the 
left ear which made him feel intoxicated.  He stated that he 
took Antivert for this.  The veteran was noted by the 
examiner to have walked into the examination room unaided.  
The Romberg test was normal and the external auditory canals 
were clear and dry.  There was no evidence of old or recent 
inflammation in either ear.  There was no nystagmus.  The 
impression was a normal ear examination.  A history of 
tinnitus, hearing loss, and Ménière's syndrome was noted.  
The examiner stated that there was "[n]o apparent change 
since [the] last examination," and that the above-mentioned 
conditions appeared stable.  

A February 2002 VA audiological examination report noted that 
the veteran reported moderate, constant, high-pitched, 
ringing tinnitus of the left ear, which he stated had 
worsened.  He also stated that he now had tinnitus in the 
right ear.  The examination report listed pure tone 
thresholds, in decibels, as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
10
10
15
15
35

The average puretone threshold at 1000, 2000, 3000, and 4000 
Hertz was 9 decibels in the right ear and 19 decibels in the 
left ear.  Speech Recognition Scores (Maryland CNC) were 94 
percent in the right ear and 92 percent in the left ear.  

A September 2002 VA ENT Surgery Clinic Note stated that the 
veteran reported that his Ménière's syndrome symptoms had 
been stable over the past year, with vertiginous episodes 
with tinnitus two to three times per week.  The report stated 
that the veteran had been treated in the past with Anitvert 
and Maxide, with some relief with the Antivert.  

A March 2003 VA ENT Surgery Clinic Note stated that the 
veteran complained of left ear pain and tinnitus in both 
ears, the left greater than the right.  He also complained of 
vertigo symptoms about two times a week.  Upon physical 
examination, the tympanic membrane was clear bilaterally, as 
were the external auditory ear canals.   

A September 2003 VA Consult Note stated that puretone testing 
revealed hearing sensitivity within normal limits at all test 
frequencies for the right ear and moderate sensorineural 
hearing loss at and above 4000 Hertz for the left ear.     
    
A March 2004 VA ENT Surgery Clinic Note stated that the 
veteran had occasional left ear pain and constant tinnitus 
with occasional dizziness.  The tympanic membrane was clear 
bilaterally, as were the external auditory ear canals.  It 
was directed that prescriptions for, inter alia, Antivert be 
renewed.     
     
A December 2004 VA neurological disorders examination report 
noted that the veteran stated that he had episodes of 
dizziness that occurred several times a week, for minutes at 
a time.  He stated that he was helped to some extent by 
Antivert.  He reported having tinnitus in the left ear nearly 
all the time and that he had decreased hearing in the left 
ear.  On examination, the examiner stated that cerebellar 
testing, sensory testing, and testing of gait were normal.  
The examiner further stated that the veteran was not 
vertiginous at the time of the examination.  The diagnosis 
was Ménière's disease.   

A November 2004 VA ear disease examination report noted that 
the veteran took Antivert 25 mg as necessary for bouts of 
dizziness.  It was stated that he did not wear a hearing aid 
or use eardrops.  The external auditory canals were clear and 
dry and his eardrums appeared within normal limits.  There 
was no evidence of old or recent inflammation in either ear.  
The impression was a normal ear examination.  

A January 2005 VA audiological examination report noted that 
the veteran reported periodic dizziness, which occurred 
approximately three times a week.  The episodes were reported 
by the veteran to last only a few minutes and it was stated 
that he took Antivert when he feels such an episode arising.  
The veteran also complained of constant tinnitus.  The 
examination report listed pure tone thresholds, in decibels, 
as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
20
25
25
30
50

The average puretone threshold at 1000, 2000, 3000, and 4000 
Hertz was 3 decibels in the right ear and 33 decibels in the 
left ear.  Speech Recognition Scores (Maryland CNC) were 98 
percent in the right ear and 94 percent in the left ear.  
  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 30 percent for Ménière's syndrome.  
The Board acknowledges the veteran's repeated complaints of 
episodes of dizziness and the indications from the record 
that the veteran had been prescribed Antivert to combat such 
episodes.  The Board further acknowledges that the September 
2000 VA ear disease examination report listed a diagnosis of 
vertigo.  However, the objective findings listed in the 
report do not indicate that such was objectively shown at the 
time of the examination.  Further, the January 2002 VA ear 
disease examination report stated that the Romberg test was 
normal and that the external auditory canals were clear and 
dry.  There was no evidence of old or recent inflammation in 
either ear.  The impression was a normal ear examination.  
Additionally, the December 2004 VA neurological disorders 
examination report noted that, on examination, cerebellar 
testing, sensory testing, and testing of gait were normal.  
The examiner further stated that the veteran was not 
vertiginous at the time of the examination.  Finally, the 
November 2004 VA ear disease examination report stated that 
the impression was a normal ear examination.  The Board finds 
these more recent medical reports to be most probative of the 
current severity of the veteran's condition.  As is noted 
above, where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern and the regulations do not give past medical 
reports precedence over current findings.  See Francisco, 
supra.  Finally, in order to warrant a rating in excess of 30 
percent under DC 6205, the evidence must show that the 
veteran experiences attacks of vertigo and cerebellar gait.  
The objective evidence, however, fails to show that the 
veteran experiences cerebellar gait.  In this regard, the 
Board refers back to the December 2004 VA neurological 
disorders examination report, which noted that, on 
examination, cerebellar testing, sensory testing, and testing 
of gait were normal.  Accordingly, the claim must be denied.  

The Board has also considered whether separate ratings for 
vertigo (as peripheral vestibular disorder), hearing 
impairment, and tinnitus would result in a higher overall 
evaluation.  

A 10 percent rating is assigned for peripheral vestibular 
disorder causing occasional dizziness and a 30 percent rating 
is assigned with evidence of dizziness and occasional 
staggering.  38 C.F.R. § 4.87, DC 6204.  However, objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under this code.  Id.  In the instant matter, 
such objective findings are absent.  Therefore, a compensable 
rating under DC 6204 is not warranted.  As for a rating for 
hearing impairment, the findings correspond to Level I 
hearing in both ears, which warrants only a noncompensable 
rating.  

The objective medical evidence of record reveals that the 
veteran has consistently complained of tinnitus.  Under DC 
6260, a 10 percent rating is warranted for recurrent 
tinnitus; this is the only rating available under this 
diagnostic code.  As such, the combined rating under 38 
C.F.R. § 4.25 would obviously not exceed the 30 percent 
rating he has already been assigned under Diagnostic Code 
6205. 

In summary, there is no basis for a rating in excess of 30 
percent for the veteran's Ménière's syndrome.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b).
 
			B.  Major Depressive Disorder

The veteran's major depressive disorder, is rated under DC 
9434.  Under DC 9434, a 10 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.    

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.   

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9204 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The relevant medical evidence includes a June 2000 VA mental 
disorders examination report, which noted that the veteran 
had had no psychiatric hospitalizations in his lifetime and 
had undergone only limited outpatient treatment.  He was 
noted to have been in active treatment at the time of the 
examination.  The veteran was unemployed at the time of the 
examination.  The veteran reported that he has ongoing 
depression, which can be mild in nature, but that it 
increases when he is under stress.  The veteran also reported 
being forgetful as a result of the depression.  Upon 
examination, the examiner stated that there was no evidence 
of impairment of his thought processes and that the veteran 
could communicate well.  There was also no evidence of 
delusion, hallucinations, or psychotic symptoms, and there 
was no inappropriate behavior during the examination.  The 
veteran reported that he had occasional suicidal thoughts, 
but no intent.  He was not homicidal.  It was stated that the 
veteran was able to maintain his personal hygiene and that he 
was oriented to time, place, person, and situation.  There 
was no evidence of obsessive or ritualistic behavior and the 
rate of speech was normal and there was no illogical or 
obscure speech patterns.  The examiner also stated that there 
was no evidence of panic attacks.  It was reported that the 
veteran had a problem with impulse control and that he had 
some initial insomnia.  The Axis I diagnosis was major 
depressive episode by history, currently in treatment.  A GAF 
score of 71 was listed.    

An October 2001 VA progress note stated that the veteran 
reported he was doing well, that he had no suicidal ideation, 
and that he was asymptomatic.  He reported that the only time 
he had a problem was when he ran out of Paxil.  

A November 2002 VA progress note reported that the veteran 
worked in a stressful position as a police training officer 
for guns and chemical agents.  The position was stated to be 
for the University of New Orleans.  On examination, the 
examiner stated that the veteran was neatly dressed and 
groomed.  The veteran described feelings of frustration and 
irritability coupled with poor self-esteem.  He denied any 
problem with sleep or appetite and he denied any suicidal or 
homicidal ideation.  He also denied any manic symptoms.  The 
examiner stated that the veteran's form of thought was 
logical and that the veteran denied any hallucinations.  The 
impression was major depression, moderate, and it was noted 
that his dose of Paxil was to be increased to 30 mg.  

A February 2003 VA examination report indicated that he was 
still working for the University of New Orleans.  He reported 
that he was now married for ten years.  He reported that 
depression occurred from time to time and that Paxil helped.  
He stated that when "real depressed" he felt like he wanted 
to die, although it was noted that he had not made an active 
attempt.  The veteran stated that the depression made him 
feel overwhelmed and worthless and that when he is depressed 
he has numerous conflicts on the job and in his 
relationships.  He also stated that stress and pain increase 
the depression.  The veteran also reported early insomnia, 
but indicated that his appetite was quite good.  He stated 
that his interests included fishing, hunting, family 
activities, and going out to the range with those that need 
extra help to qualify as a policeman.  He stated that Paxil 
kept any suicidal thoughts at an absolute minimum.  He 
reported being generally relaxed, but stated that he did have 
some anxiety from time to time.  Upon examination, the 
examiner stated that there was no impairment of thought 
processes or communication and that there were no delusions, 
hallucinations, or psychotic psychotic processes.  There was 
no inappropriate behavior exhibited and he maintained 
personal hygiene very well.  The examiner stated that the 
veteran was oriented in all spheres and that there was no 
impairment of memory or obsessive rituals.  The rate and flow 
of speech was satisfactory and his responses were relevant.  
The depression was stated to be minimal for the veteran when 
he took his medications.  The Axis I diagnosis was major 
depressive disorder, recurrent, very mild.  A GAF score of 65 
was listed specifically for the major depressive disorder.  
In a May 2003 addendum to the examination report, the 
examiner stated that the claims folder had been reviewed and 
that it resulted in no change on the examination performed in 
February 2003.  

Finally, the record contains a December 2004 VA mental 
disorders examination report.  It was noted that the veteran 
took Paxil 30 mg daily.  The veteran reported that he was 
currently employed as a patrolman at a sheriff's office.  He 
reported having suicidal thoughts on occasion, but with no 
intention of harming himself.  He reported sleeping six hours 
per night.  In this regard, he stated that his work shift 
rotations made sleeping problematic.  He reported being self-
critical.  There was no exaggerated guilt.  He reported 
experiencing stress under certain job conditions and that 
when he is under utilized he feels anger and stress.  It was 
reported that he was outspoken and sometimes self-
destructive, and that he had a bad temper if provoked.  It 
was stated that the veteran had not been seen in the 
Psychiatry Clinic in two years.  On examination, it was noted 
that the veteran was calm and verbal and that he dressed 
casual, but neat and clean.  There was no impairment of 
thought processes or communication and he was not psychotic 
or inappropriate.  The examiner stated that he was not a 
danger to himself or others and that fleeting suicidal 
ideation had no basis other than situational problems which 
arise.  His personal hygiene was very good and he performed 
all activities of daily living without difficulty.  He was 
fully oriented and memory was not impaired.  He had obsessive 
and paranoid features to his personality, but the examiner 
stated that there were no rituals.  The rate and flow of 
speech was satisfactory and there were no panic attacks.  The 
examiner stated that the veteran was quite impulsive.  The 
examiner stated that, in general, nothing had changed since 
the last examination and that the veteran had not received 
any psychiatric treatment for two years, except to take his 
antidepressant.  The examiner described the veteran's 
depression as intermittent and not disabling.  The Axis I 
diagnosis was depressive disorder, very mild, situational, 
intermittent.  The GAF score listed was 73.            

Based on the foregoing, the Board has determined the criteria 
for a rating in excess of 10 percent have not been met.  As 
stated above, a 10 percent evaluation will be assigned where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  The February 2003 and December 2004 VA 
examination reports characterized the veteran's major 
depressive disorder as "very mild."  In addition, the 
veteran's GAF scores have ranged between 65 and 73.  A GAF 
score between 61 and 70 suggests some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within in the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM IV.  A GAF score between 71 and 80 
suggests that, if symptoms are present, they are transient 
and expectable reactions to psychological stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
  
As stated above, a 30 percent evaluation is not warranted 
unless there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Here, the veteran was not reported to have suspiciousness or 
panic attacks and the February 2003 and December 2004 VA 
examination reports stated that his memory was not impaired.  
In addition, though the veteran reported that work shift 
rotations made sleeping problematic, he does not suffer from 
chronic sleep impairment as a result of his service-connected 
major depressive disorder.  The objective medical evidence as 
to mood, affect, speech, thought content, orientation, 
memory, insight and judgment do not show that the criteria 
for a 30 percent rating have been met.   

In summary, the medical evidence of record and, importantly, 
the two most recent VA examination reports, indicates that 
the veteran has symptomatology which warrants no more than a 
10 percent rating.  Therefore, the Board finds that the 
impairment resulting from the veteran's major depressive 
disorder more closely resembles the criteria for a 10 percent 
rating.  As such, the Board finds that the preponderance of 
the evidence is against the claim.  The Board has considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a July 2004 letter informed the 
veteran that, to establish entitlement to an increased 
rating, the evidence must show that the service-connected 
disability had gotten worse.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the July 2004 letter informed the veteran that VA was 
responsible for getting relevant records from any federal 
agency, to include records form the military, VA hospitals 
(including private facilities where VA authorized treatment), 
and from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency, such as 
from state or local governments, private doctors and 
hospitals, or current or former employers.  Finally, the 
letter stated that VA would assist the veteran by providing a 
medical examination or obtaining a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.  

In addition, the August 2003 and February 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the July 2004 VCAA notice letter sent to the veteran 
did specifically request that the veteran send VA any 
evidence in his possession pertaining to the claims on 
appeal.  Furthermore, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the August 
2003 and February 2005 SSOC's included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice, combined with 
the SSOC's, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being informed of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Finally, the Board notes that the veteran's VA treatment 
records have been obtained and associated with the claims 
folder and he has been afforded multiple VA examinations in 
conjunction with the claims on appeal.  Therefore, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

A rating in excess of 30 percent for Ménière's syndrome is 
denied.  

A rating in excess of 10 percent for major depressive 
disorder is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


